Order entered November 21, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00934-CR

                  CHRISTOPHER JUSTIN SCARBOROUGH, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-82799-2019

                                          ORDER
       Before the Court is the November 20, 2019 second request of court reporter LaToya

Young-Martinez for an extension of time to file the reporter’s record. We GRANT the request

and ORDER the reporter’s record filed no later than December 20, 2019. We caution Ms.

Young-Martinez that further extensions are disfavored.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE